EXAMINER’S AMENDMENT
NOTICE OF ALLOWABILITY / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on March 8, 2022.
The application has been amended as follows:
In the specification:
In paragraph [0009], on line 12, “seal” has been replaced with --sealing--.

In the claims:
In claim 4, on line 18, “seal” has been replaced with --sealing--.

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art, alone or in combination, did not show or teach a shower device including a first shower, a joint, a second shower, and a connecting pipe, with the second shower comprising a second shower fixed portion and a rotation switching portion, the second shower fixed portion including a first water passage and a second water passage disposed in the first water passage, a first water hole in communication with the first water passage, and a second water hole in communication with the second water passage, the rotation switching portion being rotatably connected to the second shower fixed portion, wherein the rotation switching portion rotates to enable the first water hole to be switched to be in communication with at least one of the at least two water dividing holes of the rotation switching portion, and the connecting pipe having two ends respectively fixedly connected to the joint and the second shower fixed portion and including an outer flow passage and an inner flow passage disposed in the outer flow passage, with the outer flow passage being in communication with the water inlet cavity of the joint and the first water passage, and the inner flow passage being in communication with the second water passage and the water outlet cavity of the joint, together with the other limitations as set forth in claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Wu et al., Soetaert et al. and Lin et al., and US Patent Application Publications to Wu et al., Zhang et al. and Yu, are cited as of interest.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752